ROBERT P. SMITH, Jr., Judge.
On plaintiff’s appeal from an adverse judgment entered on a jury verdict against appellant’s claim for disability insurance benefits, we find no error in the trial court permitting a physician to express an opinion concerning the extent of appellant’s ability, despite a knee injury and some pain, to seek work in sedentary employment; no error in denying appellant’s motions for directed verdict and for new trial, there being credibility issues for the-jury; and no error in permitting cross-examination of appellant concerning her rehabilitation efforts, that being pertinent to the issue of whether she was permanently and totally disabled, as claimed. The trial court perhaps unduly restricted appellant’s redirect interrogation of her expert vocational counsellor concerning the job market in appellant’s small hometown, but the facts sought to be elicited were not proffered; moreover, the ruling is not shown to be harmful error in the context of the entire interrogation.
AFFIRMED.
BOOTH and SHAW, JJ., concur.